Title: From Thomas Jefferson to William Henry Harrison, 31 March 1804
From: Jefferson, Thomas
To: Harrison, William Henry


          
            Washington Mar. 31. 04.
          
          The act of Congress erecting Louisiana into two territories, & providing for their government annexes the upper one by the name of the district of Louisiana to the Indiana government. as you will see the act shortly in print, I shall only observe generally that it does not come into force till the 1st. of October, but it provides that the upper territory shall be divided into districts by the Governor of Indiana under the direction of the President, as the convenience of the settlements shall require; the inhabitants of each, between 18. & 45. to be formed into a militia, with proper officers &c. this division being the basis of the government, it must be prepared, & ready to be declared on the 1st. day of Oct. and, as we are far apart, we must immediately commence the enquiries necessary, & the mutual intercommunication of sentiment on the subject. I must therefore pray you without delay to inform yourself of the different settlements existing in the country, their numbers black & white, their distance from each other the ease or difficulty of intercourse between them, and to communicate this to me with your first ideas as to the number and divisions of the districts we should lay off. as something to begin upon I will barely mention that on the imperfect information I have, I suppose we may throw the settlements together so as to make three or four districts, something like our frontier counties in Virginia. but to decide on this further information is necessary, and this I shall hope to recieve from you. Accept my salutations [and] assurances of respect.
          
            Th: Jefferson 
          
        